Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 Aug 2022 has been entered.

Status of Claims
This action is in reply to the request for continued examination filed on 9 Aug 2022.
Claims 1, 3, and 4 were amended.
Claims 1-4 are currently pending and have been examined.
	
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 21 Nov 2017. It is noted, however, that applicant has not filed a certified copy of a certified translation of every foreign benefit application or Patent Cooperation Treaty (PCT) application. A translation of an application not filed in English is required when deemed necessary by the examiner as stated in 37 CFR 1.55(g)(2)(iii). The English language translation of a non-English language foreign must be filed together with a statement that the translation of the certified copy is accurate. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). 
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Response to Arguments
Regarding the objections to claim 4
Applicant’s amendments have overcome the claim objection. It is withdrawn. 
Regarding the previous rejections under 35 U.S.C. 112
Applicant’s amendments have overcome the previous grounds of rejection under 35 U.S.C. 112(a). However, new grounds of rejection under 35 U.S.C. 112(a) are presented below. 
Applicant’s amendments have overcome the previous grounds of rejection under 35 U.S.C. 112(b). The rejection is withdrawn. 
Regarding the rejection under 35 U.S.C. 101
Applicant's arguments have been fully considered but they are not persuasive. Applicant first asserts that the “amendments tie the processor with batteries and it is not practical for a human to do this.” Applicant’s remarks, p. 10. This is not persuasive. If a human is given the sensor readings, which constitutes mere data gathering, the human could perform every other step in the claims. That the processor is doing it is a drafting effort that links the abstract idea to the technology, but there is nothing that the processor does or is capable of doing that the human analog is incapable of doing. A human analog could calculate the SOC, the variation, and select a replacement part so that the variation between the vehicle batteries is minimized based on the same data that the processor receives from the sensor readings. Additionally, gathering and analyzing information using conventional techniques has been held by the courts as being insufficient to show an improvement to technology. MPEP 2106.05(a)(II). Using temperature, voltage, and current sensors to detect temperature, voltage, and current, respectively, constitutes gathering data using conventional techniques. Applicant admits in the originally filed specification that determining state of charge (SOC) and variation of SOC based on these readings is conventional. See Applicant’s originally filed specification, on at least p. 7, ll. 9-10, 14-18. Therefore, by Applicant’s own admission, Applicant’s amended claims recite gathering an analyzing information using conventional techniques. 
Applicant next asserts that “the amended claims recite limitations for creating a tailored computer system and method for setting battery replacement fees for electrical vehicles, which is a specific improvement over prior systems.” Applicant’s remarks, p. 10. Applicant further asserts that “those above additional elements in combination are sufficient to add significantly more to the abstract idea and provide an inventive concept because the invention of amended independent claims is not merely appending well-understood, routine, and conventional activities previously known to the industry.” Id. This is not persuasive. As noted above, collecting the information using the sensors is mere data gathering using conventional techniques, and analyzing information according to known techniques is a traditional function of a computer. Moreover, as also noted above, the entirety of the claimed process could be performed by a human provided with the same data that was gathered by the sensors. Therefore, Applicant’s assertion that the recitation of the additional elements results in significantly more than the abstract idea is not persuasive. The rejection is maintained. 
Regarding the rejection under 35 U.S.C. 101
Applicant’s arguments have been fully considered but they are not persuasive. Applicant is arguing that the prior art references do not teach limitations which have been stricken from the independent claims. Specifically, Applicant asserts that none of Ricci, Takahashi, or Nakanishi disclose or fairly suggest that “the replacement unit/element has a full capacity between a maximum value and a minimum value of the plurality of elements, but not a maximum value,” noting that Nakanishi “teaches a replacement unit has a maximum capacity ranking.” Applicant’s remarks, p. 13. However, as noted by Applicant, the independent claims have been amended to recite “the second power storage element having a full charge capacity less than a maximum value.” Even if the combination of Ricci, Takahashi, and Nakanishi failed to disclose the value between a maximum and a minimum, which is not conceded, Applicant’s amendments have rendered the argument moot. 
Moreover, Applicant mischaracterizes what Nakanishi discloses. Paragraph [0019] of Nakanishi discloses that “the second battery [has] a maximum capacity ranking among a battery group composing the assembly,” emphasis added. It does not disclose that a battery chosen for the replacement has a maximum capacity as an absolute value, but that the capacity is judged according to the assembly into which it will be placed. This is what Applicant’s claim recites, for the same purpose that Applicant asserts, i.e. reducing variations in the SOC between battery elements. Therefore, Nakanishi does in fact close not only the same function, but the same purpose. For at least these reasons, Applicant’s arguments are not persuasive. 
By Applicant’s own admission, Nakanishi discloses that the replacement unit has a maximum capacity, which recites Applicant’s claim language nearly verbatim. 

Claim Objections
Claim 3 is objected to because of the following informalities:  Beginning with the limitation which recites “determines a variation,” the method steps switch from “determining” etc. to “determines” etc., and then switch back with the “moving the electric vehicle” limitation. Appropriate correction is required.
Also, it is noted that some of Applicant’s claim amendments do not appear with appropriate markup. For example, in claim 3, the limitation which recites “determines, by the processor, the full charge capacity from the determined variation of the SOC for each of the plurality of the replaceable power storage elements” is a newly presented limitation, but it is not underlined in compliance with 37 CFR 1.121. Applicant’s attention to this requirement going forward is appreciated. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has amended the claims to recite receiving temperature, voltage, and current readings from sensors on each of the replaceable power storage elements, using these readings to determine a state of charge (SOC) for each of the plurality of power storage elements, and determining a variation in the SOC for each of the replaceable power storage elements. Claim 3 recites an additional limitation of estimating the SOC from the variation. Applicant’s originally filed specification discloses the sensors on at least p. 9, ll. 5-22. Applicant’s originally filed specification also discloses that the system stores a history of the SOC and the current, voltage, and temperature readings on p. 6, ll. 25-29. However, Applicant does not disclose how the current, voltage, and temperature readings are used to determine the SOC. In fact, Applicant explicitly declines to do so on p. 7, ll. 9-10, which recites “The SOC may be estimated using a well-known technique, and it will not be described specifically.” Similarly, Applicant declines to set forth an algorithm for determining a variation or estimating the SOC based on the variation, saying “while it is conceivable to estimate a variation of an SOC corresponding to a prescribed amount of charge and estimate a full charge capacity from the estimated SOC variation, any well-known technique may be used and will not be described specifically.” Applicant’s originally filed specification, p. 7, ll. 14-18. 
Claims defined in functional language specifying a desired result must have support in the specification describing how the function is performed or the result is achieved. In order to have sufficient support, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. MPEP 2161.1(I). Additionally, computer-implemented functional claims must be examined for support in the specification such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed invention at the time the application was filed. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. MPEP 2161.1(I), citing Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015). Additionally, the level of detail required varies depending on the scope of the claims and the complexity and predictability of the relevant technology. Id. 
Non-patent literature “A Closer Look at State of Charge (SOC) and State of Health (SOH) Estimation Techniques for Batteries” to Murnane et. al. (“Murnane”) discloses that there are several different techniques for estimating a state of charge based on readings from batteries, including the “Voltage method,” Kalman filtering, and Coulomb counting, each of which rely on current and temperature. Additionally, both the voltage method and Coulomb counting rely on voltage measurements, as well. See pp. 1, 4. Applicant’s originally filed specification does not disclose which method of SOC estimation Applicant relies upon, or what the associated equations or considerations might be, including how variations are determined.  
Here, Applicant has asserted that one having ordinary skill in the art would know how to estimate the SOC based on temperature, voltage, and current readings. However, Applicant has expressly declined to include how the Applicant intended this estimation to be made. Applicant has similarly expressly declined to include how the Applicant intended the variation to be determined. Murnane discloses that the state of the technology is still evolving and that known techniques are continuing to be improved (see e.g. the section titled “Enhanced Coulomb Counting Evaluation”), such that one of ordinary skill in the art may not understand how the Applicant intended to estimate the SOC based on the temperature, voltage, and current readings. Because the Applicant has not provided an algorithm for determining the SOC based on temperature, voltage, and current readings, and because written description support may be lacking absent such an algorithm when the claims recite a computer-implemented function, Applicant’s claims 1, 3, and 4 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
Claim 2 depends from claim 1. A dependent claim is construed as incorporating all of the limitations of the claim[s] to which it refers. MPEP 608.01(n)(III). Therefore, 1-4 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: Claims 1-2 recite an apparatus, claim 3 recites a method, , and claim 4 recites a system. These are statutory categories.
Step 2A, prong 1: The independent claims recite storing information of a full charge capacity of each of the plurality of the replaceable power storage elements and information of a full charge capacity of each of a plurality of stocked replacement power storage elements; setting a lower replacement fee for partial replacement of the power storage device of the electric vehicle than for entire replacement, in the partial replacement a portion of the power storage device including at least one of the plurality of power storage elements being replaced, in the entire replacement the power storage device being replaced entirely; obtaining, a voltage, a current, and a temperature of each of the plurality of the replaceable power storage elements; determining a SOC for each of the plurality of the replaceable power storage elements, based on the detected voltage, current and temperature; determining a variation of the SOC for each of the plurality of the replaceable power storage elements corresponding to a prescribed amount of charge; determines the full charge capacity from the determined variation of the SOC for each of the plurality of the replaceable power storage elements; moving the electric vehicle to a prescribed location for the partial replacement when the processor receives a request for the partial replacement of the power storage device, and the method further comprising obtaining an usage history of the power storage device from the electric vehicle; determining, for the partial replacement, a first power storage element of the plurality of power storage elements as a power storage element to be replaced based on the obtained usage history of the power storage device from the electric vehicle, the first power storage element having the smallest full charge capacity among the plurality of power storage elements; setting a second power storage element of the plurality of stocked power storage elements as a target power storage element to replace the first power storage element, the second power storage element having a full charge capacity less than a maximum value of the full charge capacities of the plurality of power storage elements excluding the first power storage element so as to suppress variation between the full charge capacities of the plurality of power storage elements based on the partial replacement; and setting the replacement fee depending on a ratio of the full charge capacity of the replacement cell to a rated capacity of the replacement cell. Determining a fee for a commercial exchange of goods and services falls within at least one of a fundamental economic practice and/or a commercial interaction, both of which fall within the certain methods of organizing human activity grouping of abstract ideas. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements and result in insignificant extra-solution activity, or elements which merely link the abstract idea to a technology or technological environment. In claim 1, the additional elements are the replacement fee setting apparatus, the (data) storage device, the processor, and the voltage, current, and temperature sensors. In claim 3, the additional elements are a processor and the voltage, current, and temperature sensors. In claim 4, the additional elements are the electric vehicle with the power storage devices (batteries), the server, a (data) storage device, a processor, and the voltage, current, and temperature sensors. Servers, processors, data storage devices are generically recited computing elements. Generically recited computing elements recited to apply the abstract idea using the computer as a tool are insufficient to amount to a practical application of the abstract idea. 
The sensors are used to gather data in their traditional function, i.e. a voltage senor is recited as gathering data regarding the voltage of the battery. Mere data gathering is insignificant extra-solution activity as set forth in MPEP 2106.05(g). Additionally, it is noted that, as currently recited, the state of charge of the replaceable power storage devices, i.e. those in the electric vehicle, does not appear to have any bearing on the fee for the “replacement cell,” i.e. the cell which will be selected to replace the replaceable power storage device. There is no nexus between the SOC for the in-use units and the fee for the replacement units recited in Applicant’s claims. 
Claim 4 also positively recites the electric vehicle as a part of the system, and all three independent claims recite the motor generator. The motor generator is described with respect to fig. 2, which is discussed on p. 7, l. 22 – p. 8, l. 14. The motor generator is disclosed as an electric motor having a lithium ion battery which supplies rotational force to the drive wheel. There is no indication that the motor generator is autonomous or can otherwise “move the electric vehicle to a prescribed location” as claimed absent a human driver. Therefore, as claimed, and because the motor generator is a standard electric engine as discussed above, this constitutes merely linking the abstract idea to a particular technology or technological field. See MPEP 2106.05(I)(A). Positively reciting the electric vehicle does not meaningfully limit the abstract idea of determining a fee for a partial replacement because the electric vehicle having partially replaceable power storage elements was already applied by the very nature of the claimed method. 
Accordingly, in combination, the additional elements recited in the independent claims do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea. Rather, they constitute either applying the abstract idea using a computer as a tool or merely linking the abstract idea to a technology or technological field.  
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Specifically, gathering data, electronic record keeping, and storing information and retrieving information are expressly identified by the courts as well-understood, routine, and conventional activity. See MPEP 2106.05(d)(II). Thus, even when viewed as an ordered combination, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.
Step 2A, prong 1: claim 2 recites setting a lower replacement fee when the second power storage element has a smaller full charge capacity than when the second power storage element has a larger full charge capacity. This is an additional rule to be followed in pursuit of the fundamental economic practice of fee setting, and therefore claim 2 also falls within the certain methods of organizing human activity grouping of abstract ideas. 
Step 2A, prong 2: claim 2 does not recite additional elements other than those recited in claim 1, and is therefore subject to the same analysis as claim 1. Generically recited computing elements recited to apply the abstract idea using the computer as a tool are insufficient to amount to a practical application of the abstract idea. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20180012197 to Ricci et. al. (“Ricci”) in view of U.S. Patent Publication No. 20130030739 to Takahashi et. al. (“Takahashi”) in view of U.S. Patent Publication No. 20010035737 to Nakanishi et. al. (“Nakanishi”) and further in view of U.S. Patent Publication No. 20120119749 to Iida (“Iida”).
Claim 1
Ricci discloses the following elements:
A replacement fee setting apparatus for an electric vehicle having a power storage device mounted therein, the power storage device including a plurality of replaceable power storage elements, comprising: ([0148] system may apply business rules defining a pricing model; [0210] processes may be implemented using an instruction execution system, apparatus, or device; [0087] drive power source has two or more cells; [0048] vehicle is an electric vehicle)
a storage device configured to store information of a full charge capacity of each of the plurality of the replaceable power storage elements and information of a full charge capacity of each of a plurality of stocked replacement power storage elements; ([0141] database may reside on a storage medium; [0158] system may store information including charge level and cycles – see also fig. 23; [0093] system may regulate power addition until the power source is at full capacity)
and a processor configured to set a  ([0153] value determination component can determine a value or price for the service performed on the vehicle; [0148] system may apply business rules defining a pricing model; [0081] services may include replacing a power source such as a battery; [0086] separating the power sources allows one power source to be removed or replaced independently)
; 
the processor configured to determine a SOC for each of the plurality of the replaceable power storage elements ([0089] power source 1308 includes controller to determine charge levels of one or more cells in the power source; fig. 14 shows power source 1308 disposed in the electric vehicle; [0092] vehicle may include a plurality of sensors)
 
wherein a motor generator of the electric vehicle is configured to move the electric vehicle to a prescribed location for the partial replacement when the processor receives a request for the partial replacement of the power storage device, ([0130] vehicle can request a charge when the vehicle needs or is predicted to need power; [0133] sensor connectivity manager facilitates communication between any one or more of the sensors and/or vehicle systems and any other destination, such as a service company; [0084]-[0086] vehicle includes an electric motor configured to apply rotational mechanical force to cause the vehicle to move; [0087] vehicle may navigate to the closest power source replacement area)
and wherein the processor is further configured to obtain an usage history of the power storage device from the electric vehicle; ([0158] system may store information including charge level and cycles – see also fig. 23; [0084]-[0086] vehicle includes an electric motor configured to apply rotational mechanical force to cause the vehicle to move)
determine, for the partial replacement, at least a first power storage element of the plurality of power storage elements as a power storage element to be replaced  ([0081] subsystems may be removed and or replaced from a vehicle; power source A and/or B may be removed and replaced with a charged power source; [0086] separating the power sources allows one power source to be removed or replaced independently)
set a second power storage element of the plurality of stocked power storage elements as a target power storage element to replace the first power storage element ([0164] system can identify available replacement batteries, locations, and prices – see also fig. 26; [0163] user can select which available equipment is to be used for the exchange or service)
and set the replacement fee depending on a ratio of the . ([0155] a user can pay a higher rate for a replacement with a high charge level (60%-100%) and less for a lower charge level (40%-100%) – a percentage is a ratio)
Ricci does not explicitly disclose setting a lower fee for a partial replacement, identifying for replacement the power storage device having the smallest full charge capacity and based on battery usage history, identifying a power storage element having a full charge capacity less than a maximum value of the plurality of power storage elements to replace the first power storage elements. However, Takahashi discloses deterioration diagnosis of each battery module (this is a battery history) as in [0068], and selecting which battery module requires replacement “based on [a] comparison between deterioration indicators DI(1) to DI(n) of respective battery modules” (variation) as in [0075]. Takahashi also discloses a lower cost for partial replacement of the power storage units as in [0011], [0019], and [0082]. Takahashi also discloses that the state of charge may be determined for an on-board battery as a percentage of the full-charge capacity in [0063], and that capacity of the battery deteriorates over time as a percentage of the rated capacity in at least [0170]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the battery history and replacement determination including fee structuring of Ricci the battery history and replacement determination including lower fees for partial replacement as taught by Takahashi in order to enable “more efficient battery replacement for each battery module in a secondary battery implemented as an assembly of a plurality of battery modules.” Takahashi, paragraph [0026]. 
Ricci discloses selecting a replacement based on the state of life of the replacement as in [0156]. Takahashi discloses comparing respective battery capacities to identify which battery to replace. This at least strongly suggests setting a lower boundary for the replacement full charge battery, because, presumably, the replacement unit would have a higher full charge capacity than the unit selected to be replaced. To the extent that neither Ricci nor Takahashi explicitly disclose identifying a replacement battery based on the full charge capacity being less than a maximum of the full charge capacities of the plurality of batteries, Nakanishi discloses that a battery is selected as the replacement unit that has a maximum capacity ranking among (i.e. less than a maximum) a battery group composing the assembly as in [0019], and that the assembly is a battery assembly within a vehicle as in [0002]. Nakanishi also discloses determining a state of charge for an onboard battery pack based on voltage, temperature, and current readings in [0046], temperature sensors in [0044], current sensors in [0045], and voltage sensors in [0043]. It would have been obvious to one having ordinary skill in the art to include in the modular battery replacement system of Ricci in view of Takahashi the replacement battery selection as taught by Nakanishi in order to support “sufficient performance of the batteries, since a combination of a replacement battery having a large internal resistance with a battery assembly can cause an error to an actual capacity depending on capacity judgments.” Nakanishi, paragraph [0013]. 
Ricci also discloses that the replacement fee may be set based on a ratio of the charge level of the replacement cell in [0155]. Takahashi also discloses that the state of charge may be determined for an on-board battery as a percentage of the full-charge capacity in [0063], and that capacity of the batter deteriorates over time as a percentage of the rated capacity in at least [0170]. None of Ricci, Takahashi, or Nakanishi explicitly disclose that the replacement fee is set based on a ratio of the full-charge capacity to the rated capacity. However, Iida discloses that a battery with a lower degradation state and a higher full charge capacity will be priced higher in [0129], and that the degradation state of the battery is determined by a ratio of the full-charge capacity to the initial (rated) capacity in [0174], [0176]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the charge level fee determination of Ricci in view of Takahashi and Nakanishi the full-charge capacity to rated capacity and pricing based thereon as taught by Iida “so that a reuse enterprise can easily identify the value of each of the battery blocks.” Iida, paragraph [0134].  
Claim 2
Ricci in view of Takahashi, Nakanishi, and Iida discloses the elements of claim 1, above. Ricci also discloses:
wherein the processor is configured to set a lower replacement fee when the second power storage element has a smaller full charge capacity than when the second power storage element has a larger full charge capacity. ([0155]-[0156] system may set a lower fee for a battery with a lower charge level or based on state of life of the battery)
Claim 3 
Ricci discloses the following elements:
A method for setting a replacement fee for a power storage device mounted in an electric vehicle, the power storage device including a plurality of replaceable power storage elements, the method comprising: (Abstract: method and system for managing an exchange of a vehicle power source; [0148] system may apply business rules defining a pricing model; [0087] drive power source has two or more cells; [0048] vehicle is an electric vehicle)
storing information of a full charge capacity of each of the plurality of the replaceable power storage elements and information of a full charge capacity of each of a plurality of stocked replacement power storage elements; ([0141] database may reside on a storage medium; [0158] system may store information including charge level and cycles – see also fig. 23; [0093] system may regulate power addition until the power source is at full capacity)
setting a  ([0153] value determination component can determine a value or price for the service performed on the vehicle; [0148] system may apply business rules defining a pricing model; [0081] services may include replacing a power source such as a battery; [0086] separating the power sources allows one power source to be removed or replaced independently)

determining, by the processor, a SOC for each of the plurality of the replaceable power storage elements; ([0089] power source 1308 includes controller to determine charge levels of one or more cells in the power source; fig. 14 shows power source 1308 disposed in the electric vehicle; [0092] vehicle may include a plurality of sensors)

determines, by the processor, the full charge capacity from the determined ([0089] power source 1308 includes controller to determine charge levels of one or more cells in the power source; fig. 14 shows power source 1308 disposed in the electric vehicle; [0092] vehicle may include a plurality of sensors; – see below discussion of Takahashi disclosing selecting the cell based on a comparison of the deterioration indicators)
moving the electric vehicle, by a motor generator, to a prescribed location for the partial replacement when the processor receives a request for the partial replacement of the power storage device, ([0130] vehicle can request a charge when the vehicle needs or is predicted to need power; [0133] sensor connectivity manager facilitates communication between any one or more of the sensors and/or vehicle systems and any other destination, such as a service company; [0084]-[0086] vehicle includes an electric motor configured to apply rotational mechanical force to cause the vehicle to move; [0087] vehicle may navigate to the closest power source replacement area)
and the method further comprising obtaining an usage history of the power storage device from the electric vehicle; ([0158] system may store information including charge level and cycles – see also fig. 23; [0084]-[0086] vehicle includes an electric motor configured to apply rotational mechanical force to cause the vehicle to move)
determining, for the partial replacement, a first power storage element of the plurality of power storage elements as a power storage element to be replaced  ([0081] subsystems may be removed and or replaced from a vehicle; power source A and/or B may be removed and replaced with a charged power source; [0086] separating the power sources allows one power source to be removed or replaced independently)
determining, for the partial replacement, a first power storage element of the plurality of power storage elements as a power storage element to be replaced ; ([0164] system can identify available replacement batteries, locations, and prices – see also fig. 26; [0163] user can select which available equipment is to be used for the exchange or service)
and setting the replacement fee depending on a ratio of the . ([0155] a user can pay a higher rate for a replacement with a high charge level (60%-100%) and less for a lower charge level (40%-100%) – a percentage is a ratio)
Ricci does not explicitly disclose setting a lower fee for a partial replacement, identifying for replacement the power storage device having the smallest full charge capacity and based on battery usage history, identifying a power storage element having a full charge capacity less than a maximum value of the plurality of power storage elements to replace the first power storage elements. However, Takahashi discloses deterioration diagnosis of each battery module (this is a battery history) as in [0068], and selecting which battery module requires replacement “based on [a] comparison between deterioration indicators DI(1) to DI(n) of respective battery modules” (variation) as in [0075]. Takahashi also discloses a lower cost for partial replacement of the power storage units as in [0011], [0019], and [0082]. Takahashi also discloses that the state of charge may be determined for an on-board battery as a percentage of the full-charge capacity in [0063], and that capacity of the battery deteriorates over time as a percentage of the rated capacity in at least [0170]. Takahashi also discloses that the system evaluates every module for remaining life in fig. 8, [0099]-[0103], and determining whether to replace only some modules or all modules in [0104] – this discloses estimating the full charge capacity from the determined variation of the SOC for each of the plurality of the replaceable power storage elements. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the battery history and replacement determination including fee structuring of Ricci the battery history and replacement determination including lower fees for partial replacement as taught by Takahashi in order to enable “more efficient battery replacement for each battery module in a secondary battery implemented as an assembly of a plurality of battery modules.” Takahashi, paragraph [0026]. 
Ricci discloses selecting a replacement based on the state of life of the replacement as in [0156]. Takahashi discloses comparing respective battery capacities to identify which battery to replace. This at least strongly suggests setting a lower boundary for the replacement full charge battery, because, presumably, the replacement unit would have a higher full charge capacity than the unit selected to be replaced. To the extent that neither Ricci nor Takahashi explicitly disclose identifying a replacement battery based on the full charge capacity being less than a maximum of the full charge capacities of the plurality of batteries, Nakanishi discloses that a battery is selected as the replacement unit that has a maximum capacity ranking among (i.e. less than a maximum) a battery group composing the assembly as in [0019], and that the assembly is a battery assembly within a vehicle as in [0002]. Nakanishi also discloses determining a state of charge for an onboard battery pack based on voltage, temperature, and current readings in [0046], temperature sensors in [0044], current sensors in [0045], and voltage sensors in [0043]. It would have been obvious to one having ordinary skill in the art to include in the modular battery replacement system of Ricci in view of Takahashi the replacement battery selection as taught by Nakanishi in order to support “sufficient performance of the batteries, since a combination of a replacement battery having a large internal resistance with a battery assembly can cause an error to an actual capacity depending on capacity judgments.” Nakanishi, paragraph [0013]. 
Ricci also discloses that the replacement fee may be set based on a ratio of the charge level of the replacement cell in [0155]. Takahashi also discloses that the state of charge may be determined for an on-board battery as a percentage of the full-charge capacity in [0063], and that capacity of the batter deteriorates over time as a percentage of the rated capacity in at least [0170]. None of Ricci, Takahashi, or Nakanishi explicitly disclose that the replacement fee is set based on a ratio of the full-charge capacity to the rated capacity. However, Iida discloses that a battery with a lower degradation state and a higher full charge capacity will be priced higher in [0129], and that the degradation state of the battery is determined by a ratio of the full-charge capacity to the initial (rated) capacity in [0174], [0176]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the charge level fee determination of Ricci in view of Takahashi and Nakanishi the full-charge capacity to rated capacity and pricing based thereon as taught by Iida “so that a reuse enterprise can easily identify the value of each of the battery blocks.” Iida, paragraph [0134].  
Claim 4
Ricci discloses the following elements:
A replacement fee setting system comprising: ([0148] system may apply business rules defining a pricing model)
an electric vehicle having a power storage device mounted therein, the power storage device including a plurality of replaceable power storage elements; ([0087] drive power source has two or more cells; [0048] vehicle is an electric vehicle)
and a server configured to set a replacement fee for the power storage device, wherein the server including: ([0153] value determination component can determine a value or price for the service performed on the vehicle; [0148] system may apply business rules defining a pricing model; [0081] services may include replacing a power source such as a battery)
a storage device configured to store information of a full charge capacity of each of a plurality of the replaceable stocked replacement power storage elements and information of a full charge capacity of each of the plurality of power storage elements as obtained from the electric vehicle; ([0141] database may reside on a storage medium; [0158] system may store information including charge level and cycles – see also fig. 23; [0093] system may regulate power addition until the power source is at full capacity)
and a processor configured to set a  ([0153] value determination component can determine a value or price for the service performed on the vehicle; [0148] system may apply business rules defining a pricing model; [0081] services may include replacing a power source such as a battery; [0086] separating the power sources allows one power source to be removed or replaced independently)

the processor configured to determine a SOC for each of the plurality of the replaceable power storage elements; ([0089] power source 1308 includes controller to determine charge levels of one or more cells in the power source; fig. 14 shows power source 1308 disposed in the electric vehicle; [0092] vehicle may include a plurality of sensors)

wherein a motor generator of the electric vehicle is configured to move the electric vehicle to a prescribed location for the partial replacement when the processor receives a request for the partial replacement of the power storage device, ([0130] vehicle can request a charge when the vehicle needs or is predicted to need power; [0133] sensor connectivity manager facilitates communication between any one or more of the sensors and/or vehicle systems and any other destination, such as a service company; [0084]-[0086] vehicle includes an electric motor configured to apply rotational mechanical force to cause the vehicle to move; [0087] vehicle may navigate to the closest power source replacement area)
and wherein the processor is further configured to obtain an usage history of the power storage device from the electric vehicle; ([0158] system may store information including charge level and cycles – see also fig. 23; [0084]-[0086] vehicle includes an electric motor configured to apply rotational mechanical force to cause the vehicle to move)
determine, for the partial replacement, a first power storage element of the plurality of power storage elements as a power storage element to be replaced  ([0081] subsystems may be removed and or replaced from a vehicle; power source A and/or B may be removed and replaced with a charged power source; [0086] separating the power sources allows one power source to be removed or replaced independently)
set a second power storage element of the plurality of stocked power storage elements as a target power storage element to replace the first power storage element. ([0164] system can identify available replacement batteries, locations, and prices – see also fig. 26; [0163] user can select which available equipment is to be used for the exchange or service)
and set the replacement fee depending on a ratio of the full charge capacity of the replacement cell to a rated capacity of the replacement cell. ([0155] a user can pay a higher rate for a replacement with a high charge level (60%-100%) and less for a lower charge level (40%-100%) – a percentage is a ratio)
Ricci does not explicitly disclose setting a lower fee for a partial replacement, identifying for replacement the power storage device having the smallest full charge capacity and based on battery usage history, identifying a power storage element having a full charge capacity less than a maximum value of the plurality of power storage elements to replace the first power storage elements. However, Takahashi discloses deterioration diagnosis of each battery module (this is a battery history) as in [0068], and selecting which battery module requires replacement “based on [a] comparison between deterioration indicators DI(1) to DI(n) of respective battery modules” (variation) as in [0075]. Takahashi also discloses a lower cost for partial replacement of the power storage units as in [0011], [0019], and [0082]. Takahashi also discloses that the state of charge may be determined for an on-board battery as a percentage of the full-charge capacity in [0063]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the battery history and replacement determination including fee structuring of Ricci the battery history and replacement determination including lower fees for partial replacement as taught by Takahashi in order to enable “more efficient battery replacement for each battery module in a secondary battery implemented as an assembly of a plurality of battery modules.” Takahashi, paragraph [0026]. 
Ricci discloses selecting a replacement based on the state of life of the replacement as in [0156]. Takahashi discloses comparing respective battery capacities to identify which battery to replace. This at least strongly suggests setting a lower boundary for the replacement full charge battery, because, presumably, the replacement unit would have a higher full charge capacity than the unit selected to be replaced. To the extent that neither Ricci nor Takahashi explicitly disclose identifying a replacement battery based on the full charge capacity being less than a maximum of the full charge capacities of the plurality of batteries, Nakanishi discloses that a battery is selected as the replacement unit that has a maximum capacity ranking among (i.e. less than a maximum) a battery group composing the assembly as in [0019], and that the assembly is a battery assembly within a vehicle as in [0002]. Nakanishi also discloses determining a state of charge for an onboard battery pack based on voltage, temperature, and current readings in [0046], temperature sensors in [0044], current sensors in [0045], and voltage sensors in [0043]. It would have been obvious to one having ordinary skill in the art to include in the modular battery replacement system of Ricci in view of Takahashi the replacement battery selection as taught by Nakanishi in order to support “sufficient performance of the batteries, since a combination of a replacement battery having a large internal resistance with a battery assembly can cause an error to an actual capacity depending on capacity judgments.” Nakanishi, paragraph [0013]. 
Ricci also discloses that the replacement fee may be set based on a ratio of the charge level of the replacement cell in [0155]. Takahashi also discloses that the state of charge may be determined for an on-board battery as a percentage of the full-charge capacity in [0063], and that capacity of the batter deteriorates over time as a percentage of the rated capacity in at least [0170]. None of Ricci, Takahashi, or Nakanishi explicitly disclose that the replacement fee is set based on a ratio of the full-charge capacity to the rated capacity. However, Iida discloses that a battery with a lower degradation state and a higher full charge capacity will be priced higher in [0129], and that the degradation state of the battery is determined by a ratio of the full-charge capacity to the initial (rated) capacity in [0174], [0176]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the charge level fee determination of Ricci in view of Takahashi and Nakanishi the full-charge capacity to rated capacity and pricing based thereon as taught by Iida “so that a reuse enterprise can easily identify the value of each of the battery blocks.” Iida, paragraph [0134]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHELLE E CAREY/Examiner, Art Unit 3628